DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 

item identifier of a first item
item identifier of a second item
first posture of the first object 
second posture of the first object
movable area

 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than mere instructions to implement the idea on a computer, and/or recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not Alice Corp. Pty. Ltd. V. CLS Bank International for guidance.
Claims 1, 14 and 19-20 are independent claims directed to an attribute value restoration method and system.  Products and Processes fall within statutory categories of invention (Step 1: YES).

The claims are then analyzed to determine whether it is directed to an exception.  In this case, the claims are drawn to the abstract idea of a mental process or a concept performed in the human mind (obtaining data, controlling data in the form of an attribute value, and restoring the value).  In particular, the process of attribute value restoration can be done mentally.

The matching steps cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “at least one processor”, “at least one memory” or CMR nothing in the claim elements precludes the steps from practically being performed in the human mind.  The mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping.
Thus, the claim recites a mental process.
 (Step 2A, prong one: YES)

The claims are then analyzed to determine whether there are additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
In this case, the claims recite that the steps are performed by “at least one processor”, “at least one memory” or CMR.
The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
(Step 2A, prong two: NO)

Viewing the limitations individually, 
The claims are then analyzed to determine whether the claims provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
The additional elements, “at least one processor”, “at least one memory” or CMR, in the claims amounts to no more than mere instructions to apply the exception using a generic computer component.  The mere instructions to apply an exception using a 

Viewing the limitations as a combination, the claim simply instructs the practitioner to implement the concept of an electronic method of matching with routine, conventional activity specified at a high level of generality in a particular technological environment.  When viewed either as individual limitations or as an ordered combination, the claim as a whole does not add significantly more to the abstract idea of an attribute value restoration method.
(Step 2B: NO). The claim is not patent eligible.

Claims 2-13 and 15-18 have been considered each as whole claim as to the abstract idea and the “significantly more” criterion.  While being more specific, the limitations did not make the claims less abstract nor provide “significantly more” to the claims to make them patent eligible.

This rejection can be overcome by incorporating specific limitations of actions performed in the virtual space.  Limitations in the virtual space could not be performed mentally.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over aweblade4 in view of Darthmufin.

aweblade4 shows all of the limitations of the claims except for specifying that restoring the attribute value of the life attribute of the first object to a third threshold and based on a determination that a target operation triggered by using the client is completed before the attribute value of the target attribute decreases to a second threshold in the preset range, the third threshold being greater than the first threshold

	aweblade4 shows
	In regards to claims 1, 14 and 19-20
An attribute value restoration method, performed by at least one processor of an electronic device, the method comprising: 
obtaining a current attribute value (page 2, upper right corner, the blue value 120 is the current shield value or current attribute value) of a life attribute of a first object (player’s shield) in a virtual scene (see page 2) displayed by a client (player);  

controlling a target attribute of the first object to become effective (player fights), the target attribute having an attribute value in a preset range (the shield value has a preset range of 0 to the maximum for the player), and 
controlling the attribute value of the target attribute to start to decrease in the preset range; (see page 3, the shield value is down to 59) and 
(The reference is silent to shield recharging because on page 4 the player is dead.  However, see page 5, the goal is to survive.)

 	In regards to claim 2,
wherein the restoring comprises: detecting an operation triggered by using the client;  and restoring the attribute value of the life attribute of the first object to the third threshold based on a determination that the operation triggered by using the client is the target operation and the target operation triggered by using the client is completed before the attribute value of the target attribute decreases to the second threshold. (see above)
 
	In regards to claims 3 and 15,
wherein the target operation comprises: an operation that is triggered in an interface of the client and that is indicated by the target attribute; (see page 3, fight or operation)  and/or an attack operation of the first object on a second object in the virtual scene, the second object being different from the first object. 

further comprising, during or after the detecting the operation triggered by using the client: providing feedback on the client for the target operation based on a determination that the operation triggered by using the client is the operation that is triggered in the interface of the client and that is indicated by the target attribute. (after the fight, the player is dead, page 4, or survives and a shield value remains as feedback.)
 
	In regards to claim 5,
wherein the providing feedback comprises at least one of the following: playing a feedback screen corresponding to the target operation on the client; (after the fight, the player is dead, page 4, or survives and a shield value remains as feedback.  The “dead” or the number is on the screen.)  playing a feedback sound corresponding to the target operation on the client;  and vibrating in a vibration manner corresponding to the target operation. 
 
	In regards to claim 6,
further comprising, during or after the detecting the operation triggered by using the client: playing, on the client, a screen of performing the attack operation by the first object on the second object based on a determination that the operation triggered by using the client is the attack operation of the first object on the second object in the virtual scene. (page 3, fight scene, the second object is the opponent’s weapon.)
 

wherein the controlling the attribute value of the target attribute of the first object to start to decrease in the preset range comprises: decreasing the attribute value of the target attribute of the first object once every time period;  and/or decreasing, based on a detection of an attack operation of a third object on the first object in the virtual scene, the attribute value of the target attribute of the first object according to the attack operation. (page 3, fight scene, the third object is the opponent’s weapon.)
 
	In regards to claims 11 and 18,
further comprising, based on the determination that the current attribute value is the first threshold, performing at least one of the following: 
setting a movable area of the first object to a target sub-area in a target area, wherein the target area is an area in which the first object is allowed to move in the virtual scene before the attribute value of the life attribute decreases to the first threshold, and the target sub-area is a sub-area of the target area;  (page 3, fight scene, there is motion by the player or to sub-areas.  When an opponent’s weapon misses, the condition of “before the attribute value of the life attribute decreases” holds true.)
setting an executable action of the first object to a target action in an action set, wherein the action set comprises a plurality of actions that the first object is allowed to execute before the attribute value of the life attribute decreases to the first threshold, and the target action is a subset of the action set;  and 
setting a usable item of the first object to a target item in an item set, wherein the item set comprises a plurality of items that the first object is allowed to use before the 
 
	In regards to claims 13,
further comprising: based on a determination that the target operation triggered by using the client is not completed before the attribute value of the target attribute decreases to the second threshold, controlling the first object to enter a death state. (page 4 the player is dead.)

Darthmufin teaches, after surviving,
restoring the attribute value of the life attribute of the first object to a third threshold (see page 4, shield values of 1160 and 1629 are the maximum shield values for those players and a third threshold) and  based on a determination that a target operation triggered by using the client is completed before the attribute value of the target attribute decreases to a second threshold in the preset range (the recharge can happen at zero or second threshold, see page 2, before the player triggers the recharge), the third threshold (the maximum) being greater than the first threshold (current value).
 
Based on the teaching of Darthmufin, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the aweblade4 disclosure to incorporate the recharge portion of Warframe including, restoring the attribute value of the life attribute of the first object to a third threshold and  .

Allowable Subject Matter
Claims 7-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-9 and 12 are rejected under 35 USC 101, but would be allowable if the rejection was resolved.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 7-9 and 12 appear to have specific limitations not shown or taught by the cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CUFF/Primary Examiner, Art Unit 3715